DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the application filed 24 June 2021.
Claims 1-20 are pending and have been presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over HOSAKA (U.S. Patent Application Publication #2012/0246398) in view of ZETTSU (U.S. Patent Application Publication #2016/0259589).

1. HOSAKA discloses A storage device comprising: a nonvolatile memory comprising power loss protector (PLP) memory blocks (see ZETTSU below) configured to store at least one of meta data or user data for data backup (see [0069]: during a power failure, data in the volatile memories are saved to the non-volatile memory); a buffer memory configured to store at least one of the meta data or the user data stored in the PLP memory blocks (see [0043]: cache memory to store user data and shared memory to store directory information {metadata}); a charging circuit configured to generate electric power for data backup in response to a sudden power off (SPO) occurrence (see [0071]: battery generates power to allow the data to be backed up from volatile memory to non-volatile memory), and generate a first charging complete signal or a second charging complete signal according to a level of the electric power (see [0074]: charging capacity increases over time, see ZETTSU below regarding charging complete signal); and a processor configured to control at least one of the nonvolatile memory or the buffer memory to execute a first request from a host related to the meta data with priority in response to the first charging complete signal (see [0073]: the battery for the shared memory charges quickly and is therefore ready for operation for metadata during initialization), and execute a second request from the host related to the meta data or the user data in response to the second charging complete signal (see [0074]-[0076]: as the second battery charges, the cache memory is made available for user data, this occurs at a later time).
ZETTSU discloses the following limitations that are not disclosed by HOSAKA: a nonvolatile memory comprising power loss protector (PLP) memory blocks (see [0047]: save block area) and generation of a charging complete signal (see [0060]-[0061], [0067]: the power monitoring unit monitors the charge of the battery and notifies the processing unit of the charge level).  HOSAKA already discloses the use of non-volatile memory to store backup data from the volatile memory.  One type of non-volatile memory is NAND memory, which is divided into a plurality of blocks.  ZETTSU discloses the use of NAND memory to hold data backed up from a volatile memory, where the NAND memory is divided into a plurality of normal blocks and save blocks.  HOSAKA also discloses that the processor can obtain the charge level of the battery (see HOSAKA [0091]-[0092]).  ZETTSU discloses the use of a power monitoring unit that can actively notify the processor of the battery charge level so the processor can determine how much volatile memory can be made available (see ZETTSU [0053]).  Since HOSAKA discloses the use of two batteries that charge at different rates, the use of two charge complete signals would be necessary.  This is matter of design choice, as there one only two options for obtaining the charge level.  Either the processor fetches the value, or another unit notifies the processor of the level.  Additionally, as the battery ages over time, the rate of charge and capacity can change.  A power monitoring unit can compensate for these changes and provide more accurate data to the processor (see [0060]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify HOSAKA to include power loss blocks, as disclosed by ZETTSU.  One of ordinary skill in the art would have been motivated to make such a modification to be able to implement the power save as disclosed by HOSAKA.  HOSAKA generally discloses the use of non-volatile memory.  ZETTSU provides a specific implementation of the use of non-volatile memory for power loss saving of data.  There are a limited number of non-volatile memories, the use of NAND is obvious to try.  HOSAKA and ZETTSU are analogous/in the same field of endeavor as both references are directed to the saving of data in a volatile memory to a non-volatile memory during a power loss event.
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify HOSAKA to generate a charge complete signal, as disclosed by ZETTSU.  One of ordinary skill in the art would have been motivated to make such a modification to provide accurate battery charging information to the processor, as taught by ZETTSU.  HOSAKA and ZETTSU are analogous/in the same field of endeavor as both references are directed to the saving of data in a volatile memory to a non-volatile memory during a power loss event.

2. The storage device of claim 1, wherein the buffer memory comprises: a first buffer memory configured to store the meta data (see HOSAKA [0043]: shared memory); and a second buffer memory configured to store the user data (see HOSAKA [0043], [0052]: cache memory).

3. The storage device of claim 2, wherein the charging circuit comprises a first region, wherein the first region is configured to generate electric power for writing the meta data stored in the first buffer memory to a PLP memory block corresponding to a power cycle after SPO (see HOSAKA [0072]: battery 34), and the charging circuit is configured to transmit the first charging complete signal to the processor in response to capacitors included in the first region becoming completely charged (see ZETTSU [0072]-[0074]: battery becomes fully charged).

4. The storage device of claim 3, wherein the charging circuit further comprises a second region, wherein the second region is configured to generate electric power for writing the user data stored in the second buffer memory in the PLP memory block corresponding to the power cycle after SPO (see HOSAKA [0074]-[0076]: battery 36), and wherein the charging circuit is configured to transmit the second charging complete signal to the processor in response to capacitors included in the second region becoming completely charged (see ZETTSU [0072]-[0074]: battery becomes fully charged).

5. The storage device of claim 2, wherein the charging circuit is configured to: transmit the first charging complete signal to the processor in response to the electric power generated by the charging circuit being at a first level or higher (see HOSAKA [0072]: battery 36 is fully charged at time t5); and transmit the second charging complete signal to the processor in response to the electric power generated by the charging circuit being at a second level or higher, the second level being higher than the first level (see HOSAKA [0075” battery 36 is fully charged at time t8).

6. The storage device of claim 2, wherein the first buffer memory and the second buffer memory are configured to be allocated in one buffer memory (see ZETTSU below).
ZETTSU discloses the following limitations that are not disclosed by HOSAKA: the first buffer memory and the second buffer memory are configured to be allocated in one buffer memory (see [0106]: plurality of sub-buffers in the RAM).  There are a limited number of well-known solutions for implementing multiple buffer memories.  HOSAKA discloses the use of separate memories.  ZETTSU discloses a single memory that is partitioned into multiple buffer memories.  This is a matter of design choice and would be obvious to try.  “When there is a design need for market pressure to solve a problem and there are a finite number if identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp."  KSR, 82 USPQ2d at 1397.
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify HOSAKA to implement the first and second buffer memory in one buffer memory, as disclosed by ZETTSU.  One of ordinary skill in the art would have been motivated to make such a modification since it would be obvious to try.  HOSAKA and ZETTSU are analogous/in the same field of endeavor as both references are directed to volatile memory buffers in a storage system.

7. The storage device of claim 2, wherein the first buffer memory and the second buffer memory are configured to be allocated to a plurality of different buffer memories (see HOSAKA [0043]: cache memory and shared memory).

Allowable Subject Matter
Claims 9-20 are allowed.
Claim 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The art of record fails to teach, or fairly suggest, power loss blocks for each processor core or power loss blocks where each power loss block corresponds to a power cycle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Document ID
Section
Relevance
2012/0221801
[0063]-[0077]
Monitoring of battery level, issuing of an alarm based on battery level, adjusting the amount of volatile memory in use and altering write mode based on battery level.
2021/0191864
[0034], [0041]-[0042], [0054]-[0057]
Storage system write buffer where data is stored according to type, saving of data during a power failure and restoration of data after a power failure.
2021/0116984
[0039], [0046]
Adjust cache size based on power backup level and monitoring of battery charge level.
2017/0262375
[0045]
Adjust cache size based on battery power.
2017/0228154
[0031]
Restore data to a buffer memory from a power loss block.
2017/0168890
[0028]-[0031], [0039]
Data persistence regions that include data and metadata that are saved to flash during a power loss and reserved regions of flash to hold data flushed after a power loss.
2017/0060436
[0030]-[0037], [0043]
Restoration of data to reserved region of cache after a power loss and pre-erased blocks in flash to use for data backup after a power loss.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J DUDEK JR whose telephone number is (571)270-1030. The examiner can normally be reached Monday - Friday, 8:00A-4:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136